Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0000729
                                                         18-OCT-2012
                                                         09:24 AM
                      NO.     SCPW-12-0000729

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 WENDELL H. JENKINS, Petitioner,

                                 vs.

    THE HONORABLE DEXTER D. DEL ROSARIO, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
   (ICA CAAP NO. 30196; S.P.P. NO. 08-1-0025; CR. NO. 96-0127)

                                ORDER
    (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, JJ. and
    Circuit Judge Garibaldi, in place of Pollack, J. recused)

          Upon consideration of petitioner Wendell H. Jenkins’
August 22, 2012 petition for a writ of mandamus and the documents
submitted in support thereof and attached thereto, the respondent
judge’s answer and the documents submitted in support thereof and
attached thereto, and the record, it appears that the circuit
court disposed of the Rule 40 petition for post-conviction relief
and the other pending motions on October 4, 2012.      Petitioner’s
request for mandamus relief is therefore moot.      Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied as moot.
          DATED: Honolulu, Hawai#i, October 18, 2012.
                                        /s/ Mark E. Recktenwald
                                        /s/ Paula A. Nakayama
                                        /s/ Simeon R. Acoba, Jr.
                                        /s/ Sabrina S. McKenna
                                        /s/ Colette Y. Garibaldi